Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 does not depend from a previously presented claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For purpose of examination, Claim 6 will be construed as depending from Claim 5.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16 recites the limitation "the package substrate".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 14, 15, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suvanto (US 20180005969 A1).
Regarding Claim 1, Suvanto teaches: A package substrate (Fig. 2: 202b also shown in Fig. 3 as 302b), the package substrate comprising a recessed region formed in an upper surface of the package substrate (224, 324), wherein the recessed region extends only partially through the package substrate from an opening in the upper surface of the package substrate in a first direction towards the lower surface of the substrate (as shown), and wherein the recessed region extends only partially though the package substrate from an opening in a side surface of the package substrate in a second direction towards an opposite side surface (as shown).
Regarding Claim 2, Suvanto teaches: wherein the package substrate is formed of a semiconductor material (¶ [0023]: “The layers 202a, 202b either attached or laminated together may be formed from materials such as metals, ceramics, alternating conductive and non-conductive materials, plastics, semiconductors, circuit boards such as FR4, brass, aluminum, or any suitable choice of materials.”).
Regarding Claim 3, Suvanto teaches: wherein the recessed region is a region where the semiconductor material has been removed or is absent (as shown).
Regarding Claim 5, Suvanto teaches: A transducer package (Figs. 2-3) comprising: a first package substrate, the first package substrate comprising the package substrate as claimed in claim 1 (as shown and cited above), a second package substrate provided in a plane overlying the first package substrate (202a/302a), the second package substrate comprising a cavity which is formed through the second package substrate from an upper surface to a lower surface thereof (222/322), wherein the cavity overlies at least a part of the recessed region of the first package substrate (as shown).
Regarding Claim 6, Suvanto teaches: wherein an upper surface of the first package substrate (202b/302b) is provided in contact with the lower surface of the second package substrate (202a/302a).
Regarding Claim 7, Suvanto teaches: wherein the recessed region in conjunction with the lower surface of the second package substrate defines a channel (220/320 in combination with 222/322), wherein the channel extends from a mouth region of the channel in a first direction towards a region underlying the cavity of the first package substrate (as shown) and wherein the mouth region defines a sound port of the transducer package (the channel as defined functions as a sound port; see further ¶ [0019]).
Regarding Claim 8, Suvanto teaches: further comprising a MEMS microphone transducer (¶ [0019]), wherein the MEMS microphone transducer comprises a flexible membrane which deflects in response to a pressure differential across the membrane (“The microphones may be electret microphones, capacitive microphones, piezoelectric microphones, silicon microphones, optical microphones, or any suitable acoustic microphones”), and wherein the flexible membrane overlies the cavity of the second package substrate (as shown).
Regarding Claim 9, Suvanto teaches: further comprising electronic circuitry (ASIC 214/314), wherein the electronic circuitry comprises an integrated circuit chip which is provided on the upper surface of the second package substrate (as shown).
Regarding Claim 14, Suvanto teaches: wherein an external electrical contact is provided on an exterior surface of the first package substrate (¶ [0021]: “The package housing 212 further includes bonding pads 210 formed on the bottom member 206 by any suitable methods of attachment which in turn coupled the package housing 212 to an external assembly or circuitry 240 of a client machine”).
Regarding Claim 15, Suvanto teaches: further comprising a lid portion (204/304 and 304/306), the lid portion being provided on the upper surface of the second package substrate to define a chamber (as shown).
Regarding Claim 17, Suvanto teaches: An electronic device comprising a MEMS transducer package as claimed in claim 5 (¶ [0018]: “The disclosure is a MEMS sensor device package with a side opening or an offset passageway for at least one sensor device which encapsulated in a client machine. The client machine may be provided with other electronic components, such as sensor devices, speakers, graphical processor units, computer processor units, and any suitable computer implemented devices disposed either in the MEMS sensor device package or outside the MEMS sensor device 
Regarding Claim 19, Suvanto teaches: wherein the device is at least one of: a portable device (cellular or smart phone); a battery powered device; an audio device; a computing device; a communications device; a personal media player; a headphone, a mobile telephone; a games device; and a voice controlled device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suvanto (US 20180005969 A1), in view of Ogura (US 20070189558 A1).
Regarding Claim 4, Suvanto does not specifically teach: further comprising one or more vias, wherein the vias comprise conductive material. Suvanto teaches to use traces to communicate signals from the MEMS transducer 216/316 and ASIC 214/314 externally to bonding pads 210/310 (¶ [0021]: “The package housing 212 further includes bonding pads 210 formed on the bottom member 206 by any suitable methods of attachment which in turn coupled the package housing 212 to an external assembly or circuitry 240 of a client machine. Signal generated by the sensor circuit 214 and the MEMS sensor device 216 is transmitted externally via traces and the bonding pad 210 to the external assembly or external circuity 240.”) While the traces are believed to meet the claimed limitation of a via comprising conductive material, such structure is not specifically shown. In a related field, Ogura teaches the use of through vias with conductive material in a substrate (Fig. 3 and associated description). Therefore, in order to conduct signals from inside the package externally, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Suvanto to include structure such as conductive through vias such as taught by Ogura.

Claim 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suvanto (US 20180005969 A1), in view of in view of Chandrasekaran (US 20170347174 A1) and Minervini (US 20160165330 A1).
Regarding Claim 10, Suvanto teaches: further comprising electronic circuitry, wherein the electronic circuitry comprises an integrated circuit chip (ASIC 214/314). Suvanto does not teach that the ASIC 214/314is provided between the upper and lower surfaces of the second package substrate. In a 
Regarding Claim 12, Suvanto, in view of Chandrasekaran and Minervini, teaches: wherein the integrated circuitry chip is connected to the second package substrate by a connecting frame which is formed between the outer boundary of the integrated circuit chip and the side wall(s) of the aperture (Chandrasekaran, ¶ [0051]: “In some embodiments, the integrated circuit 140 is embedded into the substrate 110 by the process of laminating, i.e., the PCB materials (epoxy laminate, copper, and adhesive) are layered and placed around the integrated circuit 140 in a process using temperature, pressure and potentially in a vacuum environment.”).
Regarding Claim 13, Suvanto, in view of Chandrasekaran and Minervini, teaches wherein the second package substrate is formed of a semiconductor material, e.g. silicon (Suvanto, ¶ [0023]: “The layers 202a, 202b either attached or laminated together may be formed from materials such as metals, ceramics, alternating conductive and non-conductive materials, plastics, semiconductors, circuit boards such as FR4, brass, aluminum, or any suitable choice of materials.”).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suvanto (US 20180005969 A1).
Regarding Claim 16, Suvanto teaches: (Figs. 2-3 224/324), wherein the recessed region extends only partially through the package substrate from an opening in the upper surface of the package substrate in a first direction towards the lower surface of the substrate (of 202b/302b), and wherein the recessed region extends only partially though the package substrate from an opening in a side surface of the package substrate in a second direction towards an opposite side surface (as shown). Suvanto does not specifically teach a wafer comprising a plurality of wafer portions. Suvanto teaches the use of semiconductor materials for fabrication of its substrate (¶ [0023]). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to fabricate the semiconductor substrate out of a wafer of multiple similar substrates simultaneously. Motivation for doing so would lie in having higher yield rates versus individual fabrication of each substrate.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suvanto (US 20180005969 A1), in view of Manley (US 20160277831 A1).
Regarding Claim 18, Suvanto does not specifically teach: wherein the device comprises a cover, the cover being provided with a sound port and wherein the MEMS transducer package is mounted within the electronic device such that an orthogonal projection of the mouth region of the recess defined by the substrate layer coincides with sound port. In a related field, Manley teaches to orient a side ported microphone with a device in such a fashion (¶ [0022]: “So configured, it will be appreciated that the microphone 100 does not have to be situated so that the port 104 is aligned with the output port of the device 126. Rather, by using the gasket 112 and the channel 114 in the gasket 112, sound energy 124 can be directed from the exterior of the device 126, through the port 122 of the device 126, through the channel 114 to the microphone port 104 and thence into the microphone 100. In other words, sound energy 124 must traverse the channel 114 before entering the microphone 100 and consequently does not directly enter the microphone 100 from the exterior of the device 126 in a direction perpendicular to the bottom surface of the microphone 100.”). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Suvanto, if .

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW A EASON/Primary Examiner, Art Unit 2651